Citation Nr: 1428715	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-29 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased disability rating in excess of 10 percent for service-connected right shoulder strain.

2.  Entitlement to an initial compensable disability rating for service-connected left ankle sprains and fractures.

3.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 2010. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
	
The issue of entitlement to service connection for depression as secondary to his service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Virtual VA paperless appeals processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for hypertension and an initial increased rating for right shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have moderate limited motion of his left ankle.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ankle sprains and fractures are not met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's service treatment records, VA examination report and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.
	
The Veteran was afforded a VA examination in December 2009 in connection with his left ankle disability which is adequate for rating purposes.  The examiner elicited a medical history from the Veteran, conducted the appropriate testing, and described the disability in sufficient detail, and the Veteran has not contended that the examination was inadequate or that his condition has changed (i.e. worsened) since the examination was conducted.  Although the examiner did not review the claims file, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the electronic claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination is adequate for rating purposes.  

The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his left ankle disability, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left ankle disability has been evaluated pursuant to 38 C.F.R. § 4.71a, DC 5271, which concerns limited motion.  Under the rating criteria, moderate limited motion of the ankle warrants a 10 percent rating, while the maximum rating of 20 percent is reserved for marked limitation of motion of the ankle.  Normal range of motion for the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Ratings ranging from 10 to 40 percent are also provided for four other ankle disabilities.  38 C.F.R. § 4.71a, DCs 5270, 5272-5274.  These disabilities include ankylosis of the ankle and ankylosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, DCs 5270, 5272.  Ankylosis is immobility and consolidation of a joint, or stiffening and fixation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462 (1993); Shipwash v. Brown, 8 Vet. App. 218 (1995); Dinsay v. Brown, 9 Vet. App. 79 (1996).  The other disabilities are malunion of the os calcis or astragalus, and astrgalectomy.  38 C.F.R. § 4.71a, DCs 5273-5274.

Given the evidence, an initial increased rating for the Veteran's left ankle disability is not warranted.  The criteria for even the lowest compensable rating of 10 percent have not been met.  There is no indication of even moderate limitation of motion in the Veteran's left ankle.  A December 2013 VA examination report reflects that the Veteran had full range of motion of his left ankle upon examination, with left dorsiflexion from 0 to 20 degrees and left plantar flexion from 0 to 45 degrees.  Further, repetitive testing did not result in any decrease in this range of motion, there were no additional limitations after three repetitions of range of motion, and the examiner noted that there was no objective evidence of pain with active motion of the left ankle.  The examiner stated there was no joint ankylosis of the left ankle, and x-ray findings were within normal limits.  The examiner also noted that Veteran's left ankle did not have any deformity, giving way, instability, stiffness, weakness, incoordination, or decreased speed of joint motion.  

There were no episodes of dislocation or subluxation, locking episodes, effusions or symptoms of inflammation.  The Veteran stated that the pain in the left ankle is constant, and he has flare-ups every other day for about an hour, unless he goes running, in which it will take two days for a flare-up to decrease.  The Veteran stated that running more than five miles, walking up steps or walking uphill precipitates his flare-ups, which are relieved by rest.  Yet pain does not warrant a higher rating unless it causes decreased function to the extent specified.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The results of the December 2009 VA examination demonstrates that the Veteran has normal left ankle range of motion in spite of his reports of pain.

The Board has also considered the Veteran's lay statements that his left ankle disability is worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the December 2009 VA examination report) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether extraschedular consideration is warranted.  The discussion above reflects that the that the symptoms of the Veteran's left ankle disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the left ankle disability is primarily manifested by complaints of pain and limited motion.  Many of the applicable diagnostic codes used to rate the Veteran's left ankle disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Additionally, the examiner in December 2009 indicated that the Veteran did not have any functional loss and/or functional impairment of his left ankle.  For these reasons, referral for extraschedular consideration is not warranted.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no evidence of unemployability due to the Veteran's service-connected left ankle disability; hence further consideration of TDIU is not warranted. 

In sum, there is no basis for a higher evaluation for the Veteran's service-connected left ankle disability.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for an initial compensable disability rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability rating for service-connected left ankle sprains and fractures is denied.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.  A review of the Veteran's claims file indicates there may be medical evidence not associated with the record.  Specifically, the Veteran testified during his November 2012 hearing that he receives ongoing VA treatment for his service-connected right shoulder disability at the VA Medical Center in Jackson, Mississippi.  However, these medical records are not associated with the Veteran's paperless claims file.

As there appear to be outstanding VA treatment records in VA's constructive possession, the claims must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's last VA examination for his right shoulder was in December 2009.  Given the need for remand at this time and the length of time since the last examination, the Board finds that a VA examination is necessary in order to facilitate timely and adequate adjudication of the Veteran's increased rating claim.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

As to the Veteran's service connection claim for hypertension, he was scheduled to appear at a VA examination in July 2010, but rescheduled the examination because he was unable to secure transportation.  In his August 2010 Notice of Disagreement, the Veteran maintains he was "unaware of" the rescheduled examination.  The Veteran's claims file does not include any indication that he was sent notice of the rescheduled VA examination for his hypertension claim.  As such, a remand is warranted to give the Veteran proper notice and afford him the opportunity to present for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran from the VA Medical Center in Jackson, Mississippi.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for a VA orthopedic examination to assess the current severity and all manifestations of his service-connected right shoulder strain.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

Based on a review of the claims file, and examination findings, the examiner should describe the symptoms of the right shoulder disability with the following details: 

(a) Whether the right shoulder disability results in the following limitation of motion of the right arm: 

(1) 25 degrees from the side, 
(2) midway between side and shoulder level, or
(3) shoulder level. 

The examiner should also note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination of the right shoulder.  This determination should be expressed in terms of degrees of additional limited motion. 

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right shoulder (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the right shoulder (beyond what is shown clinically).

(b)  Whether the right shoulder disability results in recurrent dislocation of the scapulohumeral joint.  If so, characterize whether such dislocations occur with frequent episodes and guarding of all right arm movement or with infrequent and guarding of movement only at shoulder level. 

(c)  With regard to any neurological disability resulting from the service-connected right shoulder disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any. 

(d)  With regard to any muscular disability resulting from the service-connected right shoulder disability, identify the specific muscle groups(s) affected, together with the degree of impairment caused by service-connected disability, if any. 

Also, the examiner should specifically comment on the impact of the Veteran's service-connected right shoulder disability on his industrial activities, including his ability to obtain and to maintain employment. 

A rationale for all opinions expressed must be provided. If an opinion cannot be given without resort to speculation, the examiner should so state, provide an explanation, and identify any missing information that would facilitate a non-speculative opinion.

3.  After proper notice is sent to the Veteran, schedule him for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hypertension that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (i.e., probability of 50 percent or more) that any current hypertension was caused or aggravated by his military service.  The examiner is requested to provide a rationale for any opinion expressed.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


